FILED
      MEMORANDUM DECISION                                         Apr 28 2016, 7:16 am

                                                                       CLERK
      Pursuant to Ind. Appellate Rule 65(D),                       Indiana Supreme Court
                                                                      Court of Appeals
      this Memorandum Decision shall not be                             and Tax Court

      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Mark Leeman                                              Gregory F. Zoeller
      Logansport, Indiana                                      Attorney General of Indiana

                                                               J.T. Whitehead
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Alan E. Dewitt,                                          April 28, 2016
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               09A04-1508-CR-1179
              v.                                               Appeal from the Cass Circuit
                                                               Court
      State of Indiana,                                        The Honorable Leo Burns, Judge
      Appellee-Plaintiff.                                      Trial Court Cause No.
                                                               09C01-1504-F5-28



      Altice, Judge.


                                                Case Summary


[1]   Alan E. Dewitt appeals his convictions for Dealing in Methamphetamine, a

      Level 5 felony; Possession of Chemical Reagents or Precursors with Intent to

      Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 1 of 22
      Manufacture a Controlled Substance, a Level 6 felony; Maintaining a Common

      Nuisance, a Level 6 felony; and Possession of Paraphernalia, a Class A

      misdemeanor. Dewitt was sentenced to an aggregate term of six years

      incarceration. On appeal, Dewitt presents three issues for our review:


              1.       Did the trial court abuse its discretion in admitting certain
                       testimony into evidence?


              2.       Did the State present sufficient evidence to establish
                       constructive possession?


              3.       Do Dewitt’s convictions violate the prohibition against
                       double jeopardy?


[2]   We affirm.


                                         Facts & Procedural History


[3]   On March 31, 2015, Officer Flaude Dillon of the Logansport Police

      Department, who also serves on the department’s meth suppression unit,

      received a tip concerning Dewitt and Jesse Dewitt (Jesse) from a fellow

      narcotics officer. The information prompted Officer Dillon to review records

      from the national pseudoephedrine database.1 Because Officer Dillon

      considered the quantity of pseudoephedrine purchased by both Dewitt and




      1
        Each time an individual seeks to make a retail purchase of a product containing pseudoephedrine, the
      individual must present his or her driver’s license. Information regarding the purchase, including the
      individual’s name, address, driver’s license number, what product containing pseudoephedrine was
      purchased, and the time, date, and location of the purchase, is collected and stored in the database.

      Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016           Page 2 of 22
      Jesse to be excessive, he reviewed BMV records for identification purposes.

      The BMV records for Jesse indicated that there was an active warrant for her

      arrest from Cass County. Given this information, Officer Dillon contacted

      Cass County Sheriff’s Deputies Josh O’Connor and Branson Eber and informed

      them that he suspected Dewitt and Jesse were manufacturing

      methamphetamine and he was aware of Jesse’s outstanding warrant.


[4]   Officer Dillon, along with Officer Tyler Preston, began surveillance around 8:30

      p.m. at Dewitt and Jesse’s residence located at 2209 East Wabash Road,

      Logansport. Over the course of the next two hours, no one was seen leaving or

      entering the residence. At approximately 10:30 p.m., Officers Dillon and

      Preston were joined by Deputies O’Connor and Eber, and the four approached

      the residence.


[5]   The officers knocked and announced themselves as law enforcement. Deputies

      O’Connor and Eber were on the front porch, Officer Dillon was on the east side

      of the residence near a sliding glass door, and Officer Preston was positioned at

      the back door. All of the windows to the home were covered with curtains,

      blankets, or wood. As they approached, Deputy Eber, who had investigated

      ten to fifteen methamphetamine labs, testified that he detected what he

      described as the distinct smell of “sweet ammonia” he associated only with the

      manufacture of methamphetamine. Transcript Vol. 1 at 85. After the officers

      knocked on the door, they observed Jesse pull back a window covering and

      then quickly move toward the back of the residence.



      Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 3 of 22
[6]   After waiting a few seconds for someone to respond, the officers forced entry by

      kicking in the front door. Dewitt came into the front room and took control of

      a dog as directed by the officers. They then conducted a sweep through the

      house and found Jesse in a back bedroom. Jesse was arrested on the

      outstanding warrant and removed from the residence. In plain view, the

      officers observed a white powdery substance, lithium batteries, and a partially

      exposed syringe near a bed. Dewitt was detained while the officers obtained a

      search warrant. While waiting for the warrant, Cass County Sheriff’s Deputy

      Patrick Zeider, who is a certified clandestine lab technician, arrived at the

      residence. Deputy Zeider testified that he could smell a chemical odor he

      associated with methamphetamine manufacturing outside of the residence.


[7]   After the search warrant was obtained, officers searched Dewitt’s house.                         They

      found numerous items scattered throughout the house that are either a

      necessary ingredient or precursor for manufacturing methamphetamine.

      Specifically, in the living room visibly lying among papers, Deputy Zeider

      found clear plastic tubing as well as tubing that had been burned or had

      corroded in a manner consistent with prior use in a methamphetamine lab. He

      also found in the living area a container of salt and an open tool box that had a

      small glass container containing ammonium nitrate as well as additional clear

      plastic tubing.2 A Coleman fuel can (organic solvent) was readily visible lying




      2
       Deputy Zeider testified that ammonium nitrate is commonly found inside a cold compress and explained
      how such is used in the process for manufacturing methamphetamine.

      Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016       Page 4 of 22
      on the bottom of an open shelf that was located in the living area. Deputy

      Zeider performed a test on the fuel can that indicated the presence of ammonia

      gas therein. Additional tests conducted by Deputy Zeider informed him that,

      more specifically, the ammonia was anhydrous ammonia.


[8]   In the bedroom, Deputy Zeider found three used syringes in an eyeglasses case.

      He also found three spoons (one of which had a white residue) lying in various

      places in the bedroom and four lithium batteries. In addition, Deputy Zeider

      found lying in the open a pen with a straw attached that contained a white

      residue later determined to be methamphetamine. Deputy Zeider also found

      inside a purse a receipt from Walgreens showing that Jesse had been blocked

      from purchasing a product containing pseudoephedrine on March 31.3


[9]   Deputy Zeider testified as to the significance of each item he found in Dewitt’s

      home with respect to how it is used in the process of manufacturing

      methamphetamine or as a means to introduce methamphetamine into the body.

      Deputy Zeider was permitted to testify, over Dewitt’s objection, that the

      presence of ammonia gas in the fuel can indicated that methamphetamine had

      been manufactured.4 He explained that “there is no other reason for it, for




      3
       In instances where an individual has already purchased the maximum allowed by law within a given time
      period, the individual will be prohibited from making additional purchases of pseudoephedrine until the set
      period elapses. When this occurs, the individual is blocked, i.e., prevented from completing the purchase.
      4
        The trial court sustained Dewitt’s objection to the State’s attempt to elicit testimony from Deputy Zeider as
      to his opinion regarding Dewitt’s intent to manufacture methamphetamine.

      Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016              Page 5 of 22
       ammonia gas of [sic] being in organic solvent, none, whatsoever.” Transcript

       Vol. 1 at 193.


[10]   Prior to the search of the residence, Deputy Zeider, like Officer Dillon, had

       reviewed the national pseudoephedrine database. He learned that Dewitt had

       made at least fourteen purchases within the preceding twelve-month period and

       that his most recent purchase was on March 26, 2015. As for Jesse, the

       database showed that over the course of the prior twelve months, she had made

       twenty-one purchases and had been blocked from purchasing on two occasions,

       the most recent block occurring on March 31. Jesse was blocked from buying

       pseudoephedrine because she had exceeded the maximum amount allowed to

       be purchased by an individual, which is 3.6 grams in a day or 7.2 grams in 30

       days’ time.5


[11]   Believing the amount of pseudoephedrine purchased by Dewitt and Jesse was

       significant, Deputy Zeider reviewed surveillance video recordings taken from

       the security system at the Walgreens6 in Logansport. Deputy Zeider confined

       his investigation to the times documented in the pseudoephedrine database as

       the times Dewitt and/or Jesse purchased or attempted to purchase

       pseudoephedrine from the beginning of 2015 up to March 31. In each of ten

       instances reviewed by Deputy Zeider, Dewitt and/or Jesse can be seen entering




       5
           See Ind. Code § 35-48-4-14.7(e).
       6
        Walgreens was not the only location identified in the database where Dewitt and Jesse had purchased
       pseudoephedrine.

       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016         Page 6 of 22
       the store and making or attempting to make a purchase at the pharmacy

       counter.


[12]   On April 1, 2015, the State charged Dewitt with Count I, dealing in

       methamphetamine (by manufacturing), a Level 5 felony; Count II, possession

       of chemical reagents or precursors with intent to manufacture a controlled

       substance, a Level 6 felony; Count III, maintaining a common nuisance, a

       Level 6 felony; and Count IV, possession of paraphernalia, a Class A

       misdemeanor. A two-day jury trial was held on June 22 and 23, 2015. The

       jury ultimately found Dewitt guilty as charged. At a July 16, 2015 sentencing

       hearing, the trial court sentenced Dewitt to concurrent terms of six years on

       Count I, two years each on Counts II and III, and one year on Count IV, for an

       aggregate sentence of six years. Additional facts will be provided where

       necessary.


                                             Discussion & Decision


                                           1. Admission of Evidence


[13]   Dewitt argues that the trial court abused its discretion in permitting Officer

       Zeider to give his opinion that the presence of ammonia gas7 in the Coleman

       fuel container established that the substance therein had been used to

       manufacture methamphetamine. We review the admission of evidence for an




       7
        Deputy Zeider relied upon the results of the Draeger test he conducted at the scene, which indicated the
       presence of ammonia in the Coleman fuel can recovered from Dewitt’s residence.

       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016            Page 7 of 22
       abuse of discretion. Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An

       abuse of discretion occurs “where the decision is clearly against the logic and

       effect of the facts and circumstances.” Smith v. State, 754 N.E.2d 502, 504 (Ind.

       2001).


[14]   Indiana Evidence Rule 702 governs the admissibility of testimony by expert

       witnesses. It provides that:


                (a) A witness who is qualified as an expert by knowledge, skill,
                experience, training, or education may testify in the form of an
                opinion or otherwise if the expert’s scientific, technical, or other
                specialized knowledge will help the trier of fact to understand or
                to determine a fact in issue.


                (b) Expert scientific testimony is admissible only if the court is
                satisfied that the expert testimony rests upon reliable scientific
                principles.


       Evid. R. 702. The trial court acts as a gatekeeper when determining the

       admissibility of opinion evidence under Rule 702. Estate of Borgwald v. Old Nat’l

       Bank, 12 N.E.3d 252, 257 (Ind. Ct. App. 2014). “The proponent of expert

       testimony bears the burden of establishing the foundation and reliability of the

       scientific principles.” Doolin v. State, 970 N.E.2d 785, 787 (Ind. Ct. App. 2012).

       “In determining whether scientific evidence is reliable, the trial court must

       determine whether the evidence appears sufficiently valid, or, in other words,

       trustworthy, to assist the trier of fact.” Id. at 788 (citing Daubert v. Merrell Dow

       Pharm., Inc., 509 U.S. 579, 590 n. 9 (1993)).



       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 8 of 22
[15]   Dewitt does not challenge Deputy Zeider’s qualifications as an expert. Deputy

       Zeider testified that he is a certified clandestine lab technician who received

       training at Quantico, Virginia at the FBI Academy and who has years of

       experience. Dewitt also does not challenge the reliability of the results of the

       Draeger test Deputy Zeider performed, which test indicated that ammonia was

       present in the Coleman fuel can. Dewitt’s argument is that the State presented

       no scientific basis to support Deputy Zeider’s opinion that the presence of

       ammonia indicated that contents in the fuel can had been used to manufacture

       methamphetamine. More specifically, Dewitt argues that the presence of

       ammonia gas inside the Coleman fuel container “does not reliably prove that

       the liquid inside the can has been used to manufacture methamphetamine.”

       Appellant’s Brief at 10.


[16]   The trial court overruled Dewitt’s objection, finding that the State had

       presented a sufficient foundation regarding Deputy Zeider’s qualification as an

       expert and as such, he was permitted to testify and give his opinion. We agree

       with the trial court’s assessment. As properly determined by the trial court,

       Deputy Zeider’s training and experience qualified him as an expert witness.

       Deputy Zeider testified about various tests, including the Draeger test, he

       performed on the contents of the fuel can and the results thereof. It was

       therefore permissible for Deputy Zeider to give his opinion, that based on his

       training and experience, the presence of ammonia gas in the fuel can indicated

       that the contents of the fuel can had been used to manufacture

       methamphetamine. As noted above, Deputy Zeider explained that “there is no


       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 9 of 22
       other reason for it, for ammonia gas of [sic] being in organic solvent, none,

       whatsoever.” Transcript Vol. 1 at 193.


[17]   The trial court correctly determined that Deputy Zeider’s opinion testimony

       was subject to cross-examination, presentation of contrary evidence, and/or

       argument of counsel. Ultimately, the reliability of Deputy Zeider’s opinion was

       an issue to be resolved by the trier of fact. See Estate of Borgwald, 12 N.E.3d at

       257 (quoting Sears Roebuck & Co. v. Manuilov, 742 N.E.2d 453, 460 (Ind. 2001))

       (noting that “[o]nce the admissibility of the expert’s opinion is established

       under Rule 702, ‘then the accuracy, consistency, and credibility of the expert’s

       opinions may properly be left to vigorous cross-examination, presentation of

       contrary evidence, argument of counsel, and resolution by the trier of fact’”).

       We therefore conclude that the trial court did not abuse its discretion in

       permitting Deputy Zeider to testify that based on the results of the Draeger test,

       it was his opinion that the substance in the fuel can recovered from Dewitt’s

       residence had been used to manufacture methamphetamine.


                                        2. Constructive Possession


[18]   Dewitt argues that the State presented insufficient evidence to prove that he had

       control over the contraband found inside his home. Our standard of reviewing

       challenges to the sufficiency of the evidence supporting a criminal conviction is

       well settled.


               When reviewing a challenge to the sufficiency of the evidence
               underlying a criminal conviction, we neither reweigh the
               evidence nor assess the credibility of witnesses. The evidence—
       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 10 of 22
               even if conflicting—and all reasonable inferences drawn from it
               are viewed in a light most favorable to the conviction. “[W]e
               affirm if there is substantial evidence of probative value
               supporting each element of the crime from which a reasonable
               trier of fact could have found the defendant guilty beyond a
               reasonable doubt.” Davis v. State, 813 N.E.2d 1176, 1178 (Ind.
               2004).


       Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012).


[19]   Each crime for which Dewitt was convicted includes an element of possession

       or control. Possession may be either actual or constructive. Actual possession

       is proven by direct physical control. Henderson v. State, 715 N.E.2d 833, 835

       (Ind. 1999). In the absence of actual possession, constructive possession may

       support a conviction. Goliday v. State, 708 N.E.2d 4, 6 (Ind. 1999).

       Constructive possession requires proof that “the defendant has both (1) the

       intent to maintain dominion and control and (2) the capability to maintain

       dominion and control over the contraband.” Id. “Control in this sense

       concerns the defendant’s relation to the place where the substance is found:

       whether the defendant has the power, by way of legal authority or in a practical

       sense, to control the place where, or the item in which, the substance is found.

       See Jones v. State, 807 N.E.2d 58, 65 (Ind. Ct. App. 2004) (quoting Allen v. State,

       798 N.E.2d 490, 501 (Ind. Ct. App. 2003)), trans. denied.


[20]   Here, it is undisputed that Dewitt did not exercise exclusive control over the

       house at 2209 East Wabash Road. Nevertheless, even where possession is not

       exclusive, the law infers that a party in possession of the premises is capable of


       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 11 of 22
       exercising dominion and control over all items on the premises. See Gee v. State,

       810 N.E.2d 338, 340-41 (Ind. 2004). In addition to evidence that Dewitt

       emerged from the back of the residence in his gym shorts in order to restrain the

       dog police encountered, the State also presented evidence through the national

       pseudoephedrine database that each time Dewitt purchased pseudoephedrine,

       the identification he provided to complete the transaction indicated that his

       address was 2209 East Wabash Road. This evidence is sufficient to establish

       that Dewitt had possession of the residence located at 2209 East Wabash Road

       and therefore, had the capability to maintain dominion and control over the

       premises and the contraband found therein.


[21]   We next consider the intent aspect. To prove the intent element of constructive

       possession, the State must demonstrate a defendant’s knowledge of the presence

       of the contraband. See Armour v. State, 762 N.E.2d 208, 216 (Ind. Ct. App.

       2002), trans. denied. Where control over the premises is non-exclusive, as here,

       knowledge may be inferred from evidence of additional circumstances pointing

       to the defendant’s knowledge of the presence of the contraband. Id. Such

       additional circumstances include, but are not limited to, the following: (1)

       incriminating statements by the defendant; (2) attempted flight or furtive

       gestures; (3) location of substances like drugs in settings that suggest

       manufacturing; (4) proximity of the contraband to the defendant; (5) location of

       the contraband within the defendant’s plain view; and (6) the mingling of the

       contraband with other items owned by the defendant. Macklin v. State, 701

       N.E.2d 1247, 1251 (Ind. Ct. App. 1998). “[A] substance can be possessed


       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 12 of 22
       jointly by the defendant and another without any showing that the defendant

       had actual physical control thereof.” Armour, 762 N.E.2d at 216 (citing Godar v.

       State, 643 N.E.2d 12, 14 (Ind. Ct. App. 1994), trans. denied).


[22]   Many of the items, including the plastic tubing, salt, lithium batteries,

       ammonium nitrate, fuel container, and spoons with residue were visibly lying in

       the main living area or the back bedroom. Although the nature of each item

       may seem innocuous standing alone, taken together they suggest a

       manufacturing setting consistent with the one-pot method for manufacturing

       methamphetamine described by Deputy Zeider. Indeed, Deputy Zeider

       explained that the plastic tubing was corroded in a manner consistent with

       having been previously used in a methamphetamine lab and residue found on

       the pen/straw device tested positive for methamphetamine. Two officers

       testified that inside the residence they noticed the distinct smell of ammonia

       that they associated only with the manufacture of methamphetamine. In

       addition, used syringes and a straw/pen device with methamphetamine residue

       were found in plain view in the residence.


[23]   An additional circumstance suggesting Dewitt had knowledge of the presence

       of items found within his residence is the significant amount of

       pseudoephedrine-containing products he had purchased. Deputy Zeider

       testified that in his opinion, the amount of pseudoephedrine products gave rise

       to a suspicion of methamphetamine manufacturing. The State’s evidence

       permits an inference that Dewitt knew of the presence of the contraband and

       intended to exercise control over it. See Floyd v. State, 791 N.E.2d 206, 211 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 13 of 22
       Ct. App. 2003) (finding that evidence of furtive gestures, incriminating

       statements, personal property in close proximity to contraband, drug

       manufacturing setting supported inference that defendant had constructive

       possession of the contraband), trans. denied.


                                             3. Double Jeopardy


[24]   Dewitt argues that his convictions violate the double jeopardy clause of the

       Indiana Constitution. Article 1, section 14 of the Indiana Constitution

       prohibits double jeopardy, providing that “[n]o person shall be put in jeopardy

       twice for the same offense.” As our Supreme Court has explained:


               In Richardson v. State, 717 N.E.2d 32 (Ind.1999)[,] this Court
               concluded that two or more offenses are the same offense in
               violation of article 1, section 14 if, with respect to either the
               statutory elements of the challenged crimes or the actual evidence
               used to obtain convictions, the essential elements of one
               challenged offense also establish the essential elements of another
               challenged offense. Under the actual evidence test, we examine
               the actual evidence presented at trial in order to determine
               whether each challenged offense was established by separate and
               distinct facts. Id. at 53. To find a double jeopardy violation
               under this test, we must conclude that there is “a reasonable
               possibility that the evidentiary facts used by the fact-finder to
               establish the essential elements of one offense may also have
               been used to establish the essential elements of a second
               challenged offense.” Id. The actual evidence test is applied to all
               the elements of both offenses. “In other words . . . the Indiana
               Double Jeopardy Clause is not violated when the evidentiary
               facts establishing the essential elements of one offense also
               establish only one or even several, but not all, of the essential



       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 14 of 22
               elements of a second offense.” Spivey v. State, 761 N.E.2d 831,
               833 (Ind. 2002).


       Garrett v. State, 992 N.E.2d 710, 719 (Ind. 2013) (last alteration original).

       Whether multiple convictions violate double jeopardy principles is a question of

       law that is reviewed de novo. Goldsberry v. State, 821 N.E.2d 447, 458 (Ind. Ct.

       App. 2005 (citing Spears v. State, 735 N.E.2d 1161, 1166 (Ind. 2000)).


[25]   Here, Dewitt was charged with and convicted of dealing in methamphetamine

       by manufacturing under Ind. Code § 35-48-4-1.1(a)(1), which defines the crime

       as “knowingly or intentionally manufactur[ing] methamphetamine.” I.C. § 35-

       48-1-18 defines “manufacture” as:

               the production, preparation, propagation, compounding,
               conversion, or processing of a controlled substance, either
               directly or indirectly by extraction from substances of natural
               origin, independently by means of chemical synthesis, or by a
               combination of extraction and chemical synthesis, and includes
               any packaging or repackaging of the substance or labeling or
               relabeling of its container.


[26]   Dewitt was also charged and convicted of possession of chemical reagents or

       precursors. In addition to proving that Dewitt “possess[ed] two or more

       chemical reagents or precursors”, the State was required to prove, as with the

       dealing charge, that he did so “with the intent to manufacture a controlled

       substance.” See I.C. § 35-48-4-14.5.


[27]   During the State’s closing argument, the State directed the jury that “the same

       evidence [that] indicates intent to manufacture supports [the possession of

       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 15 of 22
       precursors] charge as well.” Transcript Vol. 2 at 18. Dewitt argues the State’s

       invitation that the jury consider the “same evidence” for both the dealing

       charge and the possession charge created a reasonable possibility that the jury

       used the same facts to reach both convictions. Dewitt thus argues that his

       convictions for both dealing methamphetamine and possession of precursors

       violate the prohibition against double jeopardy.


[28]           Our precedents “instruct that a ‘reasonable possibility’ that the
               jury used the same facts to reach two convictions requires
               substantially more than a logical possibility.” Lee v. State, 892
               N.E.2d 1231, 1236 (Ind. 2008) (citing cases). The reasonable
               possibility standard “fairly implements the protections of the
               Indiana Double Jeopardy Clause and also permits convictions for
               multiple offenses committed in a protracted criminal episode
               when the case is prosecuted in a manner that insures that
               multiple guilty verdicts are not based on the same evidentiary
               facts.” Richardson, 717 N.E.2d at 53 n.46. The existence of a
               “‘reasonable possibility’ turns on a practical assessment of
               whether the [fact finder] may have latched on to exactly the same
               facts for both convictions.” Lee, 892 N.E.2d at 1236. We
               evaluate the evidence from the jury’s perspective and may
               consider the charging information, jury instructions, and
               arguments of counsel. Id. at 1234.


       Garrett v. State, 992 N.E.2d at 719-20.


[29]   During closing arguments, the State’s summary of the evidence as it related to

       the dealing charge focused, in part, on the fact that the “finished product”, i.e.,

       methamphetamine, had been found in Dewitt’s residence. Transcript Vol. 2 at

       15. To prove that manufacturing had occurred, the State directed the jury to

       consider Deputy Zeider’s testimony regarding a chemical synthesis—
       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 16 of 22
       specifically, that anhydrous ammonia had been introduced into the organic

       solvent. As evidence of Dewitt’s intent to manufacture, the State pointed out

       that he had purchased a substantial amount of pseudoephedrine and asked the

       jury to consider such evidence in light of Deputy Zeider’s testimony that the

       amount Dewitt purchased was consistent with someone who was

       manufacturing methamphetamine.


[30]   With regard to the possession charge, the preliminary and final instructions

       informed the jury that Dewitt had to have possessed organic solvent and

       lithium metal.8 In closing arguments, the State noted the testimony and

       evidence that organic solvent and lithium metal, which would have been

       extracted from batteries, were found in Dewitt’s house. With regard to the

       intent to manufacture element of the possession of precursors charge, we

       acknowledge that the State invited the jury to consider the “same evidence.”

       Transcript Vol. 2 at 18.


[31]   Reading the State’s comment in context, leads us to conclude that the State

       sufficiently parsed the evidence such that the intent element of both offenses

       was the only element that was proved by the “same evidence.” Id. In

       summarizing the evidence as it related to the possession of precursors charge,

       the State noted the two specified precursors were found in Dewitt’s home. The

       State then argued that Dewitt’s “intent to manufacture,” was established by “the



       8
        The charging information alleged that Dewitt possessed “organic solvent and ammonium nitrate.”
       Appellant’s Appendix at 16.

       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016      Page 17 of 22
       same evidence [that] indicates intent to manufacture supports [the possession of

       precursors] charge as well.” Transcript Vol. 2 at 18 (emphasis supplied).


[32]   Aside from the same evidence to establish the intent element of both offenses,

       separate and distinct facts were required and relied upon by the State to prove

       that manufacturing had occurred for purposes of proving the dealing charge.

       Moreover, the State’s reference to the organic solvent in summarizing the

       evidence in support of the dealing conviction was to show that a chemical

       synthesis had occurred by virtue of the introduction of anhydrous ammonia

       into it. The actual possession of the organic solvent was used to prove the

       possession of precursors charge. In addition, for the possession charge, the final

       instructions and the State’s closing argument directed the jury to find that

       Dewitt also possessed lithium. Possession of lithium was not even suggested as

       evidence supporting the dealing charge and was not necessary to support that

       conviction in light of other evidence. We thus conclude that there was no

       reasonable possibility that the jury considered the same evidence to establish all

       of the elements of both offenses. There is no double jeopardy violation.




       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 18 of 22
[33]   Dewitt vaguely challenges his convictions for maintaining a common nuisance 9

       and possession of paraphernalia10 as being in violation of double jeopardy

       principles. For the former, the State argued that there was evidence to prove

       that manufacturing had occurred at Dewitt’s residence and further focused its

       attention on the distinct odor in and outside the residence, which two law

       enforcement officers described as associating only with the manufacture of

       methamphetamine. With regard to the latter, the State pointed to the discovery

       of used syringes in the bedroom as well as a straw device containing a white

       residue that tested positive for methamphetamine. Given the separate and

       distinct elements of each of these crimes and the State’s reliance upon separate




       9
           The crime of maintaining a common nuisance is defined, in pertinent part, as follows:
                (b) A person who knowingly or intentionally maintains a building, structure, vehicle, or other
                place that is used one (1) or more times:
                ***
                (2) for unlawfully:
                  (A) manufacturing;
                  (B) keeping;
                  (C) offering for sale;
                  (D) selling;
                  (E) delivering; or
                  (F) financing the delivery of;
                controlled substances, or items of drug paraphernalia as described in IC 35-48-4-8.5;
                commits maintaining a common nuisance, a Level 6 felony.
       I.C. § 35-48-4-13(b)(2).
       10
         To convict Dewitt of possession of paraphernalia, the State was required to prove that Dewitt possessed a
       raw material, an instrument, a device, or other object that he intended to use for introducing a controlled
       substance into his body. See I.C. § 35-48-4-8.3.

       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016             Page 19 of 22
       and distinct facts to prove them, we conclude that Dewitt has failed to establish

       a double jeopardy violation.


[34]   Dewitt also argues that his convictions violate I.C. § 35-38-1-6, which

       “reinforces” the prohibition of Indiana’s Double Jeopardy Clause that prohibits

       a trial court “from sentencing a defendant for an offense and a lesser included

       offense charged in separate counts.” Hopkins v. State, 759 N.E.2d 633, 639 (Ind.

       2001). Specifically, I.C. § 35-38-1-6 provides that if a defendant is charged with

       an offense and an included offense in separate counts and is found guilty of

       both counts, “judgment and sentence may not be entered against the defendant

       for the included offense.” An “included offense” is defined as an offense that:

               (1) is established by proof of the same material elements or less
               than all the material elements required to establish the
               commission of the offense charged;


               (2) consists of an attempt to commit the offense charged or an
               offense otherwise included therein; or


               (3) differs from the offense charged only in the respect that a less
               serious harm or risk of harm to the same person, property, or
               public interest, or a lesser kind of culpability, is required to
               establish its commission.


       Ind. Code § 35-31.5-2-168. A lesser-included offense is necessarily included

       within the greater offense if it is impossible to commit the greater offense

       without first having committed the lesser offense. Zachary v. State, 469 N.E.2d

       744, 749 (Ind. 1984). If the evidence indicates that one crime is independent of


       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 20 of 22
       another crime, it is not an included offense. Iddings v. State, 772 N.E.2d 1006,

       1017 (Ind. Ct. App. 2002). In other words, I.C. § 35-38-1-6 does not preclude

       conviction and sentence for two offenses so long as each offense is established

       by proof of an element not contained in the other. Ingram v. State, 718 N.E.2d

       379, 381 (Ind. 1999).


[35]   Dewitt’s argument is based on his claim that “[a]ll four counts alleged that

       Dewitt was guilty because he used things to make and consume

       methamphetamine on or about March 31, 2015.” Appellant’s Brief at 19.

       Dewitt, however, overlooks the fact that different elements comprise each

       offense. The elements of this dealing conviction include that a person

       knowingly or intentionally manufacture methamphetamine. A conviction for

       possession of precursors requires that one knowingly or intentionally possess

       two or more delineated precursors. Manufacturing and possession are distinct

       elements that are proved by distinct evidence. Thus, contrary to Dewitt’s claim,

       his possession of precursors conviction is not a lesser included offense of his

       dealing conviction.


[36]   The offense of maintaining a private nuisance includes the distinct element of

       maintaining a building, structure, vehicle, or other place, in addition to

       unlawfully manufacturing, delivering, selling, etc. The offense of possession of

       paraphernalia is established by possessing an instrument, device, or similar item

       that is intended to be used to introduce a controlled substance into a person’s

       body. Clearly each offense is established by different elements. Further, as

       noted above in our double jeopardy analysis, there is no reasonable possibility

       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 21 of 22
       that the jury would have relied upon the same evidentiary facts to establish the

       elements of each of these offenses. Dewitt has not established that his

       convictions violate I.C. § 35-38-1-6.


[37]   Judgment affirmed.


[38]   Robb, J. and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 09A04-1508-CR-1179 | April 28, 2016   Page 22 of 22